Citation Nr: 1521733	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.  

3.  Whether severance of service connection for peripheral neuropathy of the right lower extremity was proper.  

4.  Whether severance of service connection for peripheral neuropathy of the left lower extremity was proper.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

6.  Whether there was clear and unmistakable error (CUE) in a February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to December 1959 and from January 1960 to February 1977.  


These matters come to the Board of Veterans' Appeals (Board) on appeal following March 2009, March 2010, February 2011, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and in Montgomery, Alabama, respectively.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)


The issues of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity, on the merits; whether severance of service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity was proper; and entitlement to a TDIU; are addressed in the REMAND portion of the decision below and are remanded to the AOJ.  

FINDINGS OF FACT

1.  By a September 2007 rating decision, the RO denied the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity, and it does raise a reasonable possibility of substantiating the claims.  

3.  A February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the lower extremities is not final.  


CONCLUSIONS OF LAW

1.  A September 2007 rating decision that denied service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the Veteran's claim of service connection for peripheral neuropathy of the right upper extremity is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  New and material evidence has been received, and the Veteran's claim of service connection for peripheral neuropathy of the left upper extremity is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

4.  The claim of CUE in a February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity is denied as a matter of law.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

In September 2007, the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity were denied based on the lack of a diagnosis for either disability.  The Veteran was notified of the decision but did not appeal; moreover, no additional evidence was received within one year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claims.  See 38 C.F.R. § 3.156(b), (c). 

In March 2009, the Veteran was medically evaluated by a private physician.  The physician commented that the Veteran had a history of chronic paresthesia of the bilateral upper extremities for the last 2-3 years most likely secondary to peripheral neuropathy due to diabetes.  The physician also noted that carpal tunnel syndrome should be considered within a differential diagnosis as well as side effects from statins.  Later that same month, March 2009, the Veteran underwent a nerve conduction study (NCS) as well as electromyography (EMG).  The testing revealed left median motor/sensory neuropathy at the left wrist and left elbow suggestive of entrapment neuropathy grade I-II, mild left ulnar motor neuropathy, and mild right median motor neuropathy.  

As the March 2009 private examination report along with the associated NCS/EMG results note a diagnosis of neuropathy of the upper extremities, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  In other words, the evidence provides support for the Veteran's claims.  As diagnoses of peripheral neuropathy of the upper extremities was an element not present in the prior final denial, the Board finds that the evidence is sufficiently material to reopen the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  Shade, 24 Vet. App. at 117.  

The Board cannot, at this point, adjudicate the reopened claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity as further development of the claims is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  

CUE in February 16, 2011 Rating Decision

By way of history, in a September 2007 rating decision, the RO granted service connection and assigned a 10 percent rating for diabetes mellitus.  The RO also granted service connection and assigned separate 10 percent ratings for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity (both disabilities being found secondary to service-connected diabetes mellitus).  The disability awards were effective October 12, 2006.  

In a March 2010 rating decision, the RO proposed severance of service connection for peripheral neuropathy of the lower extremities.  The RO's action was based on findings from a December 2009 VA examination in which the examiner commented that there was insufficient evidence to warrant a diagnosis of diabetic peripheral neuropathy.  In particular, the VA examiner relied on a December 2009 NCS that reportedly revealed no definite electrophysiological findings of diffuse neuropathy.  

Thereafter, in a February 16, 2011 rating decision, the RO effectuated the proposed severance.  

In March 2011, following the RO's severance of service connection for peripheral neuropathy of the lower extremities, the Veteran's attorney filed a notice of disagreement (NOD) with the February 16, 2011 rating decision.  In the NOD, the attorney argued the following:

Pursuant to 38 C.F.R. § 3.105, the burden of proof is "clear and convincing evidence."  The VA takes a medical opinion that merely states that by the "preponderance of the evidence" the neuropathy is not service connected via Diabetes Milletus [sic] II.  The VA has not met its burden of proof.  

Later, in a May 2012 statement, the Veteran's attorney appears to file a stand-alone claim alleging CUE in the February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the lower extremities.  The attorney argued that VA used the wrong standard of proof and that the law in effect at the time of the rating decision required VA to base its severance on "clear and convincing evidence."  No immediate action was taken by the RO in response to the attorney's statement.  In a subsequent March 2013 statement to the RO, the attorney reminded the RO that the Veteran had filed a claim for CUE after VA used the wrong standard to sever his compensation for peripheral neuropathy of the lower extremities.  The attorney wanted to know the status of the Veteran's claim.  

Subsequently, in a May 2013 rating decision, the RO determined that no revision was warranted in its decision to sever service connection for peripheral neuropathy of the lower extremities based on CUE.  The attorney submitted an NOD in response to the RO's rating decision later that same month.  In April 2014, the RO issued the Veteran a statement of the case (SOC).  The SOC did not list any of the regulations pertaining to severance of service connection, and the RO discussed why service connection for peripheral neuropathy of the lower extremities had been severed and was not the product of CUE.  

In May 2014, the RO received the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals).  An addendum attachment to the VA Form 9 noted additional arguments regarding CUE as it pertained to the February 16, 2011 rating decision.  

Thereafter, in a June 2014 VA Form 8 (Certification of Appeal), the RO certified for appeal the issues of service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity, entitlement to a TDIU, as well as whether the previously severed service connection for peripheral neuropathy of the lower extremities was "clearly and unmistakably erroneous."  The RO reported that notification of the decision pertaining to CUE had been made on May 20, 2013 and an SOC issued on April 24, 2014.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are "final and binding" will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id.  

Otherwise, once service connection has been granted, it can be severed only upon evidence establishing that the grant of service connection was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105(d) (2014); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for a grant of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  

The Board emphasizes that a severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current "evidence establishes that [service connection] is clearly erroneous."  38 C.F.R. § 3.105(d).  Hence, VA's burden in a severance proceeding is finding "clearly erroneous" the diagnosis upon which the original award of service connection was based.  As such, VA is not limited to the law and the record that existed at the time of the original decision.  

In the present case, it appears to the Board that the Veteran's attorney filed a stand-alone claim of CUE in the February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the lower extremities.  The RO appears to have rated the claim of CUE raised by the attorney and an appeal has been perfected.  It is unclear to the Board whether the RO was attempting to assimilate the CUE claim raised by the Veteran's attorney into the Veteran's appeal pertaining to severance of service connection.  Even if that was the RO's intent, the Board finds that the attorney has clearly appealed two separate rating issues-one being the February 16, 2011 severance action and the other being whether the February 16, 2011 decision was the product of CUE.  As such, the Board believes it is necessary to separately consider both questions.  


As noted above, a party cannot raise a stand-alone claim for CUE under 38 C.F.R. § 3.105(a) in a rating decision that is not final.  Here, the February 16, 2011 rating decision is not final as it had been appealed per the March 2011 NOD.  Therefore, the claim on appeal as to whether there was CUE in a February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity is denied as a matter of law.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is reopened; to that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is reopened; to that limited extent, the appeal of this issue is granted

The claim of CUE in a February 16, 2011 rating decision that severed service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity is denied.  


REMAND

As discussed above, the Board has reopened the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  Otherwise, given the most recent findings noted in the report of November 2013 VA disability benefits questionnaire (DBQ), the Board concludes that an additional VA examination would be helpful in determining whether the Veteran has peripheral neuropathy of his upper or lower extremities secondary to service-connected diabetes mellitus.  

With respect to the above, the Board notes that in September 2007 the Veteran was originally granted service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus.  The separate awards were based on VA outpatient treatment records reflecting diagnoses of neuropathy.  The Veteran was denied service connection for peripheral neuropathy of the bilateral upper extremities at that time given the lack of any diagnosis.  

As noted previously, in March 2009, the Veteran was privately evaluated by a physician.  The physician commented that the Veteran had a history of chronic paresthesias of the bilateral upper extremities for the last 2-3 years most likely secondary to peripheral neuropathy due to diabetes, although carpal tunnel syndrome was also a consideration within a differential diagnosis as well as side effects from statins.  Later that same month, March 2009, the Veteran underwent NCS/EMG testing.  The testing revealed left median motor/sensory neuropathy at the left wrist and left elbow suggestive of entrapment neuropathy grade I-II, mild left ulnar motor neuropathy, mild right median motor neuropathy.  

Thereafter, the Veteran underwent a VA examination in December 2009 in which he reported paresthesias in both his upper and lower extremities.  The examiner referenced a December 22, 2009 NCS/EMG and that the test revealed no definite electrophysiological findings of diffuse neuropathy, and that two minor abnormalities were too minimal to be indicative of diffuse neuropathy.  The examiner's diagnosis was insufficient evidence to warrant a diagnosis of diabetic peripheral neuropathy.   

A later June 2010 private NCS/EMG revealed, in particular, mildly slowed bilateral superficial peroneal sensory suggestive of sensory neuropathy.  Otherwise, testing was within normal limits.  

In October 2010, the December 2009 VA examiner provided an addendum medical opinion.  She opined that peripheral neuropathy of the lower extremities, to include bilateral superficial peroneal neuropathy, was less likely as not caused by or a result of diabetes mellitus.  The examiner concluded that given that the Veteran had a diet controlled diabetes, that his diabetes was under excellent control, and that electrodiagnostic evidence did not show polyneuropathy consistent with diabetes, it was not likely his symptoms (paresthesias) were related to diabetes.  

In a report of November 2013 VA DBQ, an examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral lower extremities manifested by moderate incomplete paralysis of the sciatic nerve.  The examiner's findings were based, in part, on the results of the June 2010 NCS/EMG test.  The examiner did not otherwise find diabetic peripheral neuropathy of the Veteran's upper extremities.  

With regard to the claim on appeal pertaining to the Veteran's upper extremities, the Board notes that neither the March 2011 SOC or an April 2014 supplemental statement of the case (SSOC) reflect consideration by the RO of the March 2009 private examination report and/or March 2009 NCS/EMG test.  In the April 2014 SSOC, the RO noted that the evidence failed to show a diagnosis of peripheral neuropathy of the upper extremities.  This conclusion appears to be based on the November 2013 VA DBQ findings.  The Board is also mindful that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service or service-connected disability, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Otherwise, the evidence would appear to support that the Veteran does not have diabetic-related peripheral neuropathy of the lower extremities.  In her October 2010 addendum opinion, the VA examiner, while referencing "less likely as not" language, did provide a thorough explanation for why she did not believe the Veteran suffered from peripheral neuropathy related to his service-connected diabetes mellitus.  The Board notes that medical opinions are not required to employ the specific language of 38 C.F.R. § 3.105(d) that permits severance of service connection for previously awarded disability benefits; the regulation describes the substance required of the physician's certification, rather than prescribing any magic words that must be employed.  See Stallworth v. Shinseki, 742 F.3d 980, 984 (Fed. Cir. 2014).  

Nonetheless, the examiner in the November 2013 VA DBQ does appear to indicate that the Veteran has diabetic-related peripheral neuropathy of the lower extremities.  (Parenthetically, the Board notes that the RO has not considered this evidence as it relates to the appeal regarding the severance of service connection for peripheral neuropathy of the lower extremities.)  However, the examiner's findings are based solely on the June 2010 NCS/DBQ and do not appear to take into consideration the December 2009 VA examination and the subsequent October 2010 addendum opinion, which explained why the June 2010 NCS/EMG did not reflect evidence of diabetic peripheral neuropathy.  Otherwise, there is a lack of any explanation by the November 2013 VA examiner regarding his conclusions.  

In light of the above, it would be helpful to the Board if the Veteran was provided a current VA peripheral nerves examination.  The examiner should specifically review the above referenced medical evidence and comment on whether diagnostic testing (NCS and EMG) and the severity of the Veteran's service-connected diabetes mellitus support a diagnosis of peripheral neuropathy of the bilateral upper and bilateral lower extremities.  

Furthermore, other than the SOC related to the claim of CUE in the February 16, 2011 rating decision, the RO has not issued the Veteran an SOC following his March 2011 NOD to the severance of his service-connected peripheral neuropathy of the lower extremities.  As such, following the above-requested development, the RO should issue the Veteran the necessary SOC related to the issue of whether severance of service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity was proper.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The relevant laws and regulations pertaining to severance of service connection should be included with the SOC, and the RO should consider and discuss the findings from the November 2013 DBQ and any other relevant evidence.  

The RO should also issue the Veteran an SSOC related to the claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  The SSOC should reflect the RO's consideration of the March 2009 private examination report and the associated March 2009 NCS/EMG test.  

Finally, the TDIU issue in inextricably intertwined with the Veteran's claims on appeal related to peripheral neuropathy of the upper and lower extremities.  As such, the Board will defer consideration of the TDIU issue at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of December 22, 2009 nerve conduction study/electromyography (NCS/EMG) referenced by the examiner in the report of December 2009 VA general medical examination.  

2.  Request that the Veteran identify any private or VA treatment he may have received for peripheral neuropathy or for his service-connected diabetes mellitus.  After obtaining the appropriate release of information forms, procure records of any treatment the Veteran has received, to include relevant records available through the VA records system.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA peripheral nerves examination.  The electronic claims folder and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with his or her examination.  Any NCS/EMG testing deemed necessary should be performed.  

The examiner is requested to obtain a detailed history regarding the Veteran's symptoms.  He or she should review the Veteran's electronic claims folder.  In particular, the examiner should consider:

a)  A March 26, 2009 private examination report from P. Valle-Blanco, MD (noting a history of chronic paresthesias of the bilateral upper extremities for the last 2-3 years most likely secondary to peripheral neuropathy due to diabetes, although consideration was also to be given to carpal tunnel syndrome within a differential diagnosis as well as side effects from statins).  

b)  A March 31, 2009 NCS/EMG of the upper extremities signed by Dr. Valle-Blanco (which revealed left median motor/sensory neuropathy at the left wrist and left elbow suggestive of entrapment neuropathy grade I-II, mild left ulnar motor neuropathy, mild right median motor neuropathy).  

c)  Report of December 2009 VA general medical examination (in which the VA examiner referenced a December 22, 2009 NCS/EMG test which reportedly revealed no definite electrophysiological findings of diffuse neuropathy; the VA examiner's diagnosis indicated that there was insufficient evidence to warrant a diagnosis of diabetic peripheral neuropathy). 

d)  A June 2010 private NCS/EMG test from Northeast Alabama Regional Medical Center (which revealed, in particular, a suggestion of sensory neuropathy based on mildly slowed bilateral superficial peroneal sensory; testing was otherwise within normal limits).  

e)  An October 2010 addendum medical opinion from the December 2009 VA examiner (noting, in particular, that peripheral neuropathy of the lower extremities, to include bilateral superficial peroneal neuropathy, was less likely as not caused by or a result of diabetes mellitus based on the fact that the Veteran had a diet controlled diabetes, that his diabetes was under excellent control as of July 2010, and that electrodiagnostic evidence did not show polyneuropathy consistent with diabetes).  

f)  A report of November 2013 VA DBQ (in which the examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral lower extremities manifested by moderate incomplete paralysis of the sciatic nerve but otherwise did not find evidence of diabetic peripheral neuropathy of the bilateral upper extremities).  

Following an examination of the Veteran and review of the pertinent medical evidence, the examiner should offer his/her opinion as to the medical probabilities that the Veteran has peripheral neuropathy of the upper extremities or of the lower extremities, and if so, whether the peripheral neuropathy is related to the Veteran's service-connected diabetes mellitus.  It would also be helpful to the Board if the examiner commented on whether any diagnosis of peripheral neuropathy of the lower extremities on which service connection was predicated (see March 2007 and July 2007 VA outpatient treatment notes), was "clearly erroneous." 

The examiner's report must include a thorough explanation for all opinions and conclusions expressed, to include why the examiner could not provide an opinion without resorting to speculation.  

4.  Issue the Veteran a statement of the case (SOC) pertaining to the issue of whether severance of service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity was proper.  The SOC should include consideration of the November 2013 VA DBQ.  This appeal should be returned to the Board only if the Veteran files a timely substantive appeal.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity, as well as the issue of a TDIU.  If a benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


